                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHEQUAN DAVE BRIDGEMAHON,                       No. 4:19-CV-0398

              Plaintiff,                        (Judge Brann)

       v.                                       (Magistrate Judge Arbuckle)

STATE OF PENNSYLVANIA,

              Defendant.

                                       ORDER

                                  OCTOBER 3, 2019

       Plaintiff filed the instant action on March 6, 2019, and it was jointly

assigned to the undersigned and to Magistrate Judge William I. Arbuckle. Upon

designation, a magistrate judge may “conduct hearings, including evidentiary

hearings, and . . . submit to a judge of the court proposed findings of fact and

recommendations.”1 Once filed, this report and recommendation is disseminated

to the parties in the case who then have the opportunity to file written objections.2

       Magistrate Judge Arbuckle, after screening plaintiff’s complaint, informed

plaintiff that his complaint failed to state a claim upon which relief could be

granted, explained the defects in the complaint, and gave plaintiff leave to cure

these defects with an amended complaint.3 Plaintiff did not file an amended

1
    28 U.S.C. 636(b)(1)(B).
2
    28 U.S.C. 636(b)(1).
3
    See ECF No. 6.
complaint.4 On September 3, 2019, Magistrate Judge Arbuckle issued a thorough

report and recommendation recommending that plaintiff’s case be dismissed with

leave to amend.5

       No objections to the report and recommendation have been filed. For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”6 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.7

       Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error.

       AND NOW, IT IS HEREBY ORDERED that:

       1.     United States Magistrate Judge William I. Arbuckle’s September 3,

              2019 Report and Recommendation, ECF No. 8, is ADOPTED in full.



4
    See ECF No. 8 at 1.
5
    See ECF No. 8.
6
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d
    874, 878 (3d Cir. 1987) (explaining that judges should give some review to every report and
    recommendation)).
7
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               -2-
2.   Plaintiff’s complaint is dismissed with further leave to amend

     pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim

     upon which relief can be granted.

3.   If an amended complaint is not filed within thirty (30) days, the Clerk

     of Court is directed to close the case file.



                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge




                                  -3-
